Citation Nr: 0811427	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  98-13 898A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently rated as 70 
percent disabling.  

2.	Entitlement to an effective date earlier than January 27, 
2000, for the evaluation of 70 percent assigned for PTSD.  

3.	Entitlement to an effective date earlier than January 27, 
2000, for the assignment of a total rating based on 
individual unemployability (TDIU).  

4.	Entitlement to a compensable evaluation for residuals, 
fracture, left wrist.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1964 to August 
1968.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.   

The issue of increased rating for a wrist disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The Board remanded this matter for further development in 
February 2000 and June 2003.  


FINDINGS OF FACT

1.	The medical evidence of record indicates that, prior to 
September 27, 1993, the veteran's PTSD was characterized by 
mild and transient symptoms.  

2.	The medical evidence of record indicates that, from 
September 27, 1993, the veteran's occupational and social 
impairment from PTSD has been total.  

3.	On April 17, 2001, the veteran claimed entitlement to a 
total rating based on his service-connected PTSD.  

4.	In November 2001, the RO granted the veteran a TDIU, 
effective April 17, 2001.  

5.	In a January 2002 statement, the veteran argued for an 
earlier effective date for the assignment of his TDIU.   

6.	In a February 2004 Statement of the Case, the RO granted 
an earlier effective date of January 27, 2000 for the 
veteran's TDIU.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent, for the 
veteran's service-connected PTSD, had not been met prior 
September 27, 1993.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411 (1993) (2007).  

2.	From September 27, 1993, the criteria for a 100 percent 
rating for the veteran's service-connected PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.130, 
4.132, Diagnostic Code 9411 (1993) (2007).  

3.	The criteria for an effective date of September 27, 1993, 
for the assignment of a 100 percent evaluation for PTSD, have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.1(p), 3.105(a), 3.157, 3.400, 4.130, 4.132, Diagnostic Code 
9411 (1993) (2007).    

4.	The criteria for an effective date prior to January 27, 
2000, for the assignment of a TDIU, have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.157, 
3.341, 3.400, 4.16 (2007).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an increased rating for his 
PTSD, and entitlement to earlier effective dates for an 
increased rating for PTSD, and for a TDIU.  In the interest 
of clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate purposes.  
The Board will then address the merits of the claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in March 2003, August 2003, and March 2006.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements comprising his claims and of the 
evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  And VA advised the veteran of 
the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claims.  

The Board notes deficiencies with VCAA notification, however.  
VA did not provide notification to the veteran prior to the 
rating decisions on appeal.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  And, 
with regard to the veteran's increased rating claim for PTSD, 
VA did not provide the veteran with notification regarding 
specific disability criteria under Diagnostic Code 9411 of 
38 C.F.R. §§ 4.130, 4.132.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the incomplete notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  

With regard to the incomplete notice for PTSD, the Board 
finds no prejudice because, in this matter, the veteran will 
be assigned a 100 percent evaluation effective September 27, 
1993.  Moreover, the Board notes that the RO readjudicated 
the veteran's claims in several supplemental statements of 
the case of record.  See Mayfield, supra.   

As such, VA has satisfied VCAA notification requirements in 
this matter.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided VA compensation 
examinations for the veteran's claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claim for Increased Rating

The veteran claims entitlement to a disability evaluation in 
excess of 70 percent for his service-connected PTSD.  

VA service connected the veteran for PTSD in a November 1993 
rating decision.  In that decision, the RO assigned the 
veteran a 10 percent evaluation for PTSD, effective the date 
of the veteran's July 13, 1992 service connection claim for 
PTSD.    

During the pendency of the appeal, the RO increased the 
veteran's disability evaluation.  In October 1995, the RO 
increased the evaluation to 30 percent, effective December 1, 
1993.  In February 2001, the RO increased the evaluation to 
50 percent, effective December 1, 1993.  In November 2001, 
the RO increased the evaluation to 70 percent, effective 
April 17, 2001.  In February 2004, the RO continued the 70 
percent evaluation but assigned an earlier effective date of 
January 27, 2000.  And, for the veteran's periods of extended 
inpatient hospitalization, the RO assigned a 100 percent 
evaluation from September 27, 1993 to December 1, 1993, and 
from March 6, 1995 to May 1, 1995.  See 38 C.F.R. § 4.29 
(2007).   

Even with the increases in rating here, the Board will 
continue to review the veteran's claim on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (an appellant is presumed to 
be seeking the maximum available benefit even where an 
increase is granted during the appeal period).  

In this decision, the Board agrees with the veteran's 
contention that a higher rating is due.  Though the evidence 
does not support a rating in excess of the assigned 10 
percent evaluation prior to September 27, 1993, a 100 percent 
evaluation is warranted from that date.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim).    

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  

In November 1993, the RO service connected the veteran for 
PTSD under Diagnostic Code [DC] 9411 of 38 C.F.R. § 4.132.  
Since then, new rating criteria for psychiatric disabilities 
were promulgated and have been in effect since November 7, 
1996.  As the veteran filed his claim prior to that date, the 
Board will consider the old and new criteria in deciding his 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply).  

Under the old and new versions of DC 9411, ratings of 0, 10, 
30, 50, 70, and 100 percent may be assigned.  As the Board 
finds staged ratings appropriate here, prior to and since 
September 27, 1993, the Board will address these two periods 
separately.  



        Prior to September 27, 1993

VA has assigned a 10 percent rating from July 13, 1992 to 
December 1, 1993.  38 C.F.R. § 4.132 (1993).  

Under the old diagnostic criteria for PTSD, in effect prior 
to November 7, 1996, a 30 percent rating is assigned when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. § 
4.132, Code 9411.

Under the newer diagnostic criteria for PTSD, a 30 percent 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411, 
effective November 7, 1996.

Following a review of the evidence of record, the Board finds 
a rating in excess of 10 percent unwarranted prior to 
September 27, 1993.  The record shows that the veteran filed 
his claim for service connection for PTSD in July 1992.  The 
earliest medical evidence pertaining to PTSD symptoms is VA 
treatment records dated in October 1992.  These records show 
that the veteran requested a mental health referral, and that 
he complained of depression, stress, anxiety, nightmares and 
flashbacks.  The records also show that the veteran was 
described as "mildly" depressed in November 1992.  In a May 
1993 VA compensation examination report, moreover, the 
veteran reiterated many of the same symptoms noted in the 
October and November 1992 treatment records.  But this report 
does not indicate significant social or occupational 
impairment.  

As such, the record would not support the assignment of a 
rating in excess of 10 percent prior to September 27, 1993.  
38 C.F.R. §§ 4.130, 4.132, DC 9411.      

	Since September 27, 1993

The medical evidence supports the assignment of a 100 percent 
rating from September 27, 1993, however.  

Under the older version of DC 9411, a 100 percent rating is 
warranted when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.

Under the newer version of DC 9411, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.   

In this matter, the medical evidence dated from September 
1993 to January 2008 indicates total social and occupational 
impairment.  

In a November 1993 letter to VA, the veteran's treating VA 
physician noted that he treated the veteran for PTSD on an 
inpatient basis.  The physician found the veteran with the 
"full range of PTSD symptoms" and stated that the veteran 
was "unable to work."  

A November 1994 VA infeasibility determination found that the 
veteran's socio/industrial impairment is so severe as to 
preclude reasonable feasibility of achieving a vocational 
goal.  

Several VA compensation examination reports dated from 
November 1994 to August 2004 note severe PTSD symptomatology.  
The November 1994 examiner noted the veteran's chronic 
alcoholism, his extremely poor sleep, and his severe 
depression.  And the examiner noted that the veteran appeared 
to minimize his symptoms.  The December 1996 examiner noted 
the veteran's isolation and his recent third marriage and 
divorce.  The October 1997 examiner noted the veteran's 
thoughts of homicide, his extreme anger and violence, his 
depression, poor judgment, and blunted affect.  This examiner 
noted major impairment in social judgment and impulse 
control.  The June 2000 examiner noted isolation, chronic 
anxiety and panic attacks, nightmares, the veteran's labile 
affect, and his poor impulse control.  This examiner found 
the veteran as unemployable.  And the August 2004 examiner 
noted that PTSD has adversely affected the veteran's 
psychosocial functioning and his employability.  This 
examiner noted that the veteran had not worked for 14 years, 
and that he "spends most of his time in isolation in his 
home."    

The record contains letters from the veteran's counselors at 
the Vet Center, dated between November 1994 and June 1999.  
These letters note the adverse affect on the veteran's social 
and occupational standing caused by his severe lack of 
flexibility and reliability, note that the veteran has 
isolated himself, note an inability to stay focused and 
concentrate, note the veteran's four marriages and divorces 
and his inability to stay in healthy relationships, note 
"non-existent" effective working relationships, note 
regular anxiety attacks, nightmares, depressions, and anger 
outbursts, note increased memory impairment, and note as 
"unattainable" the prospect of a normal life style.  

In treatment notes dated between October 2001 and January 
2008, the veteran's treating VA physician (Dr. J.L., MD) 
noted the veteran's chronic PTSD symptoms, and noted the 
veteran's inability to maintain relationships and employment.  
In the January 2008 record, the physician stated that the 
veteran "was unemployable from his PTSD and his prognosis is 
poor.  He will not show any improvement."  

Again, the medical evidence of record dated since the 
veteran's September 1993 inpatient PTSD treatment indicates 
that the veteran has experienced total social and 
occupational impairment since September 27, 1993.  As such, a 
100 percent rating is warranted since then.  

In summary, the Board finds a 10 percent rating warranted for 
the veteran's service-connected PTSD prior to September 27, 
1993, and finds a 100 percent evaluation warranted from 
September 27, 1993.  See Fenderson and AB, both supra.  But 
the preponderance of the evidence is against any additional 
increase.  The benefit-of-the-doubt rule does not apply 
therefore to any claim for additional increase.  Any such 
claim for increase must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  The Merits of the Claims for Earlier Effective Dates

In a November 2001 rating decision, the RO granted the 
veteran a 70 percent evaluation for his PTSD, and granted him 
a TDIU.  The RO assigned an April 17, 2001 effective date for 
both.  The veteran filed a notice of disagreement against 
this decision, arguing that an earlier effective date should 
be assigned.  In a February 2004 rating decision, the RO 
granted an earlier effective date of January 27, 2000.  
Nevertheless, the veteran continues with his appeal.  See AB, 
supra.  For the reasons set forth below, the Board agrees 
that an earlier effective date is warranted for the PTSD 
evaluation.  But the Board finds an earlier effective date 
unwarranted for the TDIU.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 
3.400(o); cf. 38 C.F.R. § 3.157.        

In this matter, the record supports the assignment of an 
earlier effective date for the increase in disability 
evaluation for PTSD.  As detailed in Part II of this 
decision, the Board finds a 100 percent rating warranted for 
PTSD from September 27, 1993.  

With regard to the TDIU claim, however, the Board finds an 
earlier effective date unwarranted because the veteran did 
not file a claim for a TDIU until April 17, 2001.  Though the 
RO later found a January 27, 2000 effective date warranted, 
the Board does not find another earlier effective date 
warranted.  Simply put, the "date of receipt of the claim" 
was April 17, 2001.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  And any medical evidence of record indicating total 
impairment within one year prior to the April 17, 2001 claim 
has been considered by the RO in its assignment of a January 
27, 2000 effective date.  See 38 C.F.R. § 3.157.  As such, an 
earlier effective date for the TDIU is unwarranted here.    

The Board finds an extraschedular rating unwarranted here.  
Application of the regular schedular standards is found 
practicable in this matter.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has closely reviewed and considered the veteran's 
statements in this matter, and those of his former spouses.  
While these statements may be viewed as evidence, the Board 
must also note that laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis and etiology.  Therefore, the 
statements alone are insufficient to prove the veteran's 
claims.  Ultimately, a lay statement, however sincerely 
communicated, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

ORDER

1.	Entitlement to an initial rating in excess of 10 percent 
for the veteran's PTSD prior to September 27, 1993, is 
denied.    

2.	From September 27, 1993, a 100 percent disability 
evaluation, for the veteran's PTSD, is granted, subject to 
the law and regulations controlling the award of monetary 
benefits.  

3.	Entitlement to an effective date of September 27, 1993, 
for the assignment of a 100 percent evaluation for PTSD, is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.     

4.	Entitlement to an earlier effective date for the grant of 
a TDIU is denied.  


REMAND

In January 2008, the U.S. Court of Appeal for Veterans Claims 
(Court) issued its decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In this decision, the Court addressed 
VA claims for increased compensation.  

In relevant part, the Court stated in Vazquez-Flores that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

In March 2003, August 2003, and March 2006, the RO submitted 
to the veteran VCAA letters pertaining to the veteran's 
increased rating claim for a wrist disorder.  But these 
letters did not address the disability criteria in the 
diagnostic codes pertaining to the disorder at issue (i.e., 
Diagnostic Codes 5003, 5010, 5214, 5215).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit to the veteran 
a new VCAA letter addressing the 
veteran's increased rating claim for a 
wrist disorder.  See Vazquez-Flores, 
supra.  

2.  In the letter, the RO should advise 
the veteran that he may submit evidence 
showing any effects of worsening, or 
increase in severity, upon his 
employment and daily life.  

3.  In the letter, the RO should 
provide specific notice of the criteria 
in the DCs at issue here - DCs 5003, 
5010, 5214, 5215.  

4.  The RO should then readjudicate the 
issue on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


